Title: To Benjamin Franklin from Thomas Digges, 14 July 1779
From: Digges, Thomas
To: Franklin, Benjamin


Dr Sir
July 14. 1779—
Having the promise of getting this safe into a Post office on the other side of the water I have stept into a Coffee House to inclose to you the Satys. and yesterdays Gazettes of the Amn News. Much joy was expressd on the rect of the first wch came remarkably quick from N York, but was as most Gazettes are lookd upon as nothing the day after. There were accots of a later date via Corke, wch. mentiond that Provosts army had been defeated & routed in their attempt to possess Chas Town; The dates of this affair do not seem to confirm this important news, but most people here who wish to establish the falsity of it seem to beleive it true— If it should prove so, the southern parts of America will be left tolerably free from similar invasions.
Our grand fleet is probably saild again from Torbay by this day with an additional three ships, & not a word has been yet heard about the Combind fleet, but there are high fears of its not being far off, and nothing now talkd of but Invasions.
I have had a letter from Peters since I drew the bill on you for £100—& seemingly pacified his fears of being again disapointed of remittances from home. My Bill on you A Monr Grands for 100£ was remittd the 9th Inst. As soon as there are accots. of its acceptance the money will be paid to Mr Peters order. I am to observe to You that the box of books did not amount wholly to ten pounds, but the difficiency shall be accounted for to you. I have not the exact shop bill now with me, or I would inclose it. There was a mistake in the first bill which occasiond the error in me, and which I did not discover until minutely examining it some days after. I wrote You twice lately by private conveyance, & should be glad to have some name given me at Ostend to address Lettrs. to for forwardance &a—as it will be soon very difficult to forward in the usual way. I expect to have another private conveyance in about 10 days till wch time I do not expect any material occurence in this quarter.
I am with very Great regard Yr. mo obedt. & oblig H Sert
V. J—— D
 
Addressed: A Monsieur / Monsieur B.F— / a Passy
Endorsed: July 14
Notations: Digges July 14. 79. / July 14. 1779.
